Appellant, alleging fraud, seeks to recover $150 paid to settle a claim arising from purchase of clothing made by his wife.
On September 29th, 1943, George Howard sold to Mrs. William Boorstein, the estranged wife of the appellant, a fur coat for $385, taking a one-third down payment, leaving a balance of $256.67. A month later Howard billed the appellant for the coat and several dresses and instituted suit for collection. Appellant, having been informed of the part payment, settled the claim for $150. Four months later he found a copy of the original invoice for the coat, addressed to Mrs. Boorstein, on which was written, "Balance to be paid in cash." Interpreting this to mean the coat was not purchased on his credit, he demanded the return of the $150, for which sum this action was brought. The District Court, sitting without a jury entered judgment for the respondent.
The record falls far short of establishing fraud. The sales of clothing were made to appellant's wife, for which he made payment in settlement of the amount due. There was no misrepresentation of fact which justifies interference with that settlement or the judgment.
Judgment affirmed, with costs. *Page 361